Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amended listing of claims filed on March 20, 2020. Claims 1-15 are pending of which claims 3-7 and 10-15 are currently amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed solely towards software with no clear definitive ties to structure. As a result, the claim can be interpreted as being abstract in nature and fails to qualify as one of the statutory categories of invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations: 
“"means for determining" in claim 8; 
"means for generating" in claim 11; 
"means for deleting" in claim 11; 
"means for determining" in claim 13; 
"means for terminating" in claim 13”;
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Based on the specifications, it is unclear what structure would properly equate to each of the cited 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raevsky et al (US Patent No: 10,790,976) in view of Rosenoer et al (US PGPub No: 2019/0356473), hereafter referred to as Raevsky and Rosenoer, respectively.

With regards to claims 1, 8, and 15, Raevsky teaches through Rosenoer, a method comprising: 
transmitting information about a new file associated with a user device to a first blockchain (Raevsky teaches a user device transmitting data values to the blockchain; see column 4, lines 31-36, Raevsky. One such data value that can be sent are replacement keys; see column 7, line 61 – column 8, line 3, Raevsky); 
determining that an investigation associated with the user device has started (see below); 
transmitting information to a private channel during the investigation (Raevsky teaches providing keys (transmitting information) for a multi-sig transaction (private channel); see column 5, lines 27-33, Raevsky); and 
upon termination of the investigation, transmitting information about termination of the investigation to the first blockchain (Raevsky teaches removing the association of the user key with the multi-signature wallet; see column 8, lines 12-15, Raevsky).  

While Raevsky teaches authenticating users (i.e. investigating user devices) (see column 1, lines 64-66 and column 8, lines 4-7, Raevsky), Raevsky does not explicitly cite determining the investigation/authentication has started. In the same field of endeavor, Rosenoer also teaches a network that supports blockchain and multi-signature wallets; see paragraphs 39 and 57, Rosenoer. In particular, Rosenoer explains how the blockchain can initiate (start) a blockchain authentication (investigation); see paragraph 40, Rosenoer. Having initiated/started the authentication/investigation, it is implicit that it has been determined. Authenticating in blockchain networks ensures security; see paragraph 58, Rosenoer. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Rosenoer with those of Raevsky, to ensure security in the blockchain network; see paragraph 58, Rosenoer. 

With regards to claims 2 and 9, Raevsky teaches through Rosenoer, a method wherein the private channel is a multisignature channel (see Multi-Signature transaction in Figure 22; see Raevsky).  

With regards to claims 3 and 10, Raevsky teaches through Rosenoer, a method wherein the first blockchain is a publicly available blockchain and the private channel is a private blockchain among network elements that participate in the investigation (Rosenoer teaches blockchains can be public and/or private; see paragraph 44, Rosenoer. Private blockchain channels are also supported; see paragraph 56, Rosenoer.  Furthermore, multiple blockchains are also supported; see paragraph 65, Rosenoer.  To enable private blockchains, multi-signature wallets are utilized to enforce authentication; see paragraphs 39 and 57, Rosenoer. Authenticating in blockchain networks ensures security; see paragraph 58, Rosenoer. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Rosenoer with those of Raevsky, to ensure security in the blockchain network; see paragraph 58, Rosenoer).  

With regards to claims 4 and 11, Raevsky teaches through Rosenoer, a method further comprising: generating a data key for the user device; transmitting the data key to the user device; and upon transmitting the data key to the user device, deleting the data key and (Raevsky teaches providing keys (transmitting information) for a multi-sig transaction (private channel); see column 5, lines 27-33, Raevsky. Raevsky teaches removing the association of the user key with the multi-signature wallet; see column 8, lines 12-15, Raevsky). 

With regards to claims 5 and 12, Raevsky teaches through Rosenoer, a method further comprising: receiving a request to start the investigation; transmitting an authorization in response to the request; and2 upon authorizing the investigation, transmitting a share of a data key associated with the user device (Rosenoer explains how the blockchain can initiate (start) a blockchain authentication (investigation); see paragraph 40, Rosenoer. Having initiated/started the authentication/investigation, it is implicit that it has been determined. Authenticating in blockchain networks ensures security; see paragraph 58, Rosenoer. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Rosenoer with those of Raevsky, to ensure security in the blockchain network; see paragraph 58, Rosenoer).

With regards to claims 6 and 13, Raevsky teaches through Rosenoer, a method further comprising: determining that the investigation is not following rules of the investigation; and terminating the investigation by transmitting the information about termination of the investigation to the first blockchain in response to the determination (Rosenoer teaches managing user roles and permissions and can invalidate transactions; see paragraphs 51-52, Rosenoer).

With regards to claims 7 and 14, Raevsky teaches through Rosenoer, a method further comprising: transmitting information about the start of the investigation to the first blockchain upon determining that the investigation has started (Rosenoer explains how the blockchain can initiate (start) a blockchain authentication (investigation); see paragraph 40, Rosenoer. Having initiated/started the authentication/investigation, it is implicit that it has been determined. Authenticating in blockchain networks ensures security; see paragraph 58, Rosenoer. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Rosenoer with those of Raevsky, to ensure security in the blockchain network; see paragraph 58, Rosenoer).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456